Title: To Benjamin Franklin from D’Acosta frères, 3 April 1779 [i.e., 2]
From: D’Acosta Frères
To: Franklin, Benjamin


Monsieur,
Paris 3 [i.e., 2] avril 1779./.
Nous prenons la liberté de vous remettre ci-joint un mémoire dont nous vous supplions de prendre lécture: Il a pour objet les fournitures que nous devions éxpedier pour l’Etat de Virginie, d’après les demandes qui nous avoient été faites par M. Lée, & qu’il n’a plus voulu recevoir lors qu’elles ont été prêtes. Nous désirons, Monsieur, que vous nous mettiez à même de donner aux états de nouvelles preuves de notre Zéle par l’envoy de marchandises de premiere qualité dont ils doivent avoir le plus grand besoin.
Nous sommes avec un profond respect, Monsieur, Vos trèshumbles & Très-obeissants Serviteurs
D’ ACOSTA FRERES
